IN THE SUPREME COURT OF THE STATE OF NEVADA


                   MAURICE TERRANCE MOORE,                                      No. 84513
                                     Appellant,
                                 vs.
                   THE STATE OF NEVADA,                                            PILED
                                     Respondent.




                                          ORDER DISMISSING APPEAL

                                 This is a pro se appeal from a district court order denying a
                   postconviction petition for a writ of habeas corpus. Eighth Judicial District
                   Court, Clark County; Christy L. Craig, Judge.
                                 This court's review of this appeal reveals a jurisdictional defect.
                   Specifically, the district court entered its order denying appellant's petition
                   on December 10, 2021. The district court served notice of entry of that order
                   on appellant on December 14, 2021. Appellant did not file the notice of
                   appeal, however, until April 4, 2022, well after the expiration of the 30-day
                   appeal period prescribed by NRS 34.575. See NRAP 4(b); Lozada v. State,
                   110 Nev. 349, 352, 871 P.2d 944, 946 (1994) (explaining that an untimely
                   notice of appeal fails to vest jurisdiction in this court). Accordingly, this
                   court
                                 ORDERS this appeal DISMISSED.




                                                          Jo Alt.\       , J.
                                             Hardesty


                                               ,J
SUPREME COURT      Stiglich                                     Herndon
      OF
    NEVADA


(0) 1947A .4841D                                                                   2-z-tzit
                     cc:   Hon. Christy L. Craig, District Judge
                           Maurice Terrance Moore
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COUFtT
        OF
     NEVADA


(Of 1947A    gaix.
                                                         2